Citation Nr: 0023788	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of zero percent for the 
residuals of an injury to the right middle finger.  

2.  Entitlement to a rating in excess of 10 percent for 
chronic left olecranon bursitis.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1996 to 
November 1997.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana. 


REMAND

In the appellant's Substantive Appeal (VA Form 9), dated in 
October 1999, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  However, the 
Board notes that there is no evidence of record showing that 
a Travel Board hearing was conducted.  Thus, it is the 
Board's determination that the appellant must be afforded the 
hearing he requested.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant should be scheduled for a 
personal hearing at the RO before a 
traveling member of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




